{¶ 53} I concur with the majority's view of the interrogation. However, I write separately only to emphasize that in Ohio, the presence of a parent, grandparent, guardian or attorney during an interrogation is not required. In re Watson,
supra, at 89-90. Under the totality of the circumstances test, the fact that a parent/grandparent/guardian/attorney was not present is only a factor in determining the voluntariness of the statement.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Licking County Court of Common Pleas, Juvenile Division, is reversed and this matter is remanded to the trial court for further proceedings in accordance with the law and our opinion. Costs assessed to appellee.